DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on November 10, 2020 for the patent application 15/998,802 originally filed on August 15, 2018. Claims 1-8, 10, 11, 13, and 16 are amended. Claims 1-20 remain pending. The first office action of October 2, 2020 is fully incorporated by reference into this Office Action.

Response to Amendment
Applicant’s amendments to claims have been noted by the Examiner.  Said amendments are sufficient to overcome the rejections previously set forth under 35 USC 103.  As such, said rejections are withdrawn. However, new rejections have been applied as set forth below.

Drawings
The replacement drawing for FIG. 1 of the drawings is acknowledged and accepted by the examiner.

Regarding FIGS. 5A, 6C, and 7A, 37 CFR 1.84(b)(1), stated in part, indicates that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. Therefore, the use of a black and white photographs lacking sufficient reproducible quality prevents FIGS. 5A, 6C, and 7A from complying with 37 CFR 1.84(b)(1).

Claim Rejections - 35 USC § 112
Claims rejected under § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 3 (currently amended) is directed to “wherein the device is capable of vertically displacing the platform up to 4.5 meters.” This limitation is not adequately described in the specification as originally filed and forms the basis of the rejection. Specifically, there is no mention in Applicants’ disclosure limiting the invention to “wherein the device is capable of vertically displacing the platform up to 4.5 meters.” Examiner can find no instances of “4.5 meters” in Applicants’ disclosure. The examiner can only find that the device is capable of vertically displacing the platform up to 2.5 meters (instant specification [0020] and FIG. 7B). As such, the claimed subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claim 15 is also rejected under 35 U.S.C. §112(a) based on its dependency to claim 3.

Claims rejected under § 112(b)

The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-9 and 15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 (currently amended), and substantially similar limitations in claims 3-8 (currently amended), 9 (original), and 15 (original), recites the limitation “The device.” The limitation “A wave motion replicator device,” is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “The wave motion replicator device”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 2-9 and 15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 15 is also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 9, 10, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (hereinafter Wang; US 2002/0015624), in view of Monti (US 8,967,015), Pritschow et al. (hereinafter Pritschow; US 5,960,672), and Glover et al. (hereinafter Glover; US 2018/0096622).
Regarding claim 1 (currently amended), and substantially similar limitations in claim 10 (currently amended), Wang discloses a wave motion replicator (Wang Abstract, replication of “wave motion” is an intended use and is not concretely defined. The platform of Wang can be programmed to move in any motion within three degrees of freedom) device comprising: 
a frame comprising (Wang Fig. 1 and [0030], “vertical machine tool frame”): 
a plurality of rails, each rail including a slider (Wang Fig. 2 and [0031], “Sliders 20 and 26 are mounted on guideways 15 and 25”, guideways are rails); 
a first rail support member connected to a first end of the plurality of rails (Wang Fig. 2, base 33); and 
a second rail support member connected to a second end of the plurality of rails, wherein the second end is opposite the first end (Wang Fig. 2, top of the vertical machine tool frame);
Wang does not explicitly teach a platform connected to the frame via a plurality of arms, wherein each arm includes a ball joint at one end connected to one of the sliders, and wherein each arm includes another end opposite the one end and connected to a platform via a hinge joint.
Wang teaches three legs (arms), each attached on one end to a guideway (rail) slider, and on the other end attached to a platform. Two of the legs (arms) attach to the slider with a revolute joint (hinge joint) and to the platform with a spherical joint (ball joint). One of the three legs (arms) attaches to both the guideway (rail) slider and the platform with universal joints (see Wang Fig. 2 and [0031]).
However, Monti discloses a platform connected to the frame via a plurality of arms, wherein each arm includes a ball joint at one end connected to one of the sliders, and wherein each arm includes another end opposite the one end and connected to a platform via a hinge joint (see Monti Fig. 1A; also Monti col. 5 lines 40-48, “The hinge is realized in such a way two degrees of freedom are allowed between the first arm (7) and the mobile platform (2). At least some of the joints mentioned above can be obtained in this way, or alternatively, it is possible to use ball joints, for example.”).
Monti is analogous to Wang, as both are drawn to the art of mobile platforms. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wang, to include a platform connected to the frame via a plurality of arms, wherein each arm includes a ball joint at one end connected to one of the sliders, and wherein each arm includes another end opposite the one end and connected to a platform via a hinge joint, as taught by Monti, as an alternative way of achieving the same results (see Monti col. 5 lines 46-48, “alternatively, it is possible to use ball joints, for example”). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Wang does not explicitly teach wherein the platform is configured to roll and pitch via changing positions of the sliders along the plurality of rails; and a plurality of motors each connected to one of the sliders and configured to actuate the sliders along the plurality of rails.

However, Pritschow discloses wherein the platform is configured to roll and pitch via changing positions of the sliders along the plurality of rails (Pritschow col. 3 lines 65-68, “With the devices disclosed in the following spatial kinematic machine designs can be embodied in order to move a platform with up to six degrees of freedom within a space,” six degrees of freedom allows the working head to move along three axes of three-dimensional space, and also roll, pitch, and yaw); and a plurality of motors each connected to one of the sliders and configured to actuate the sliders along the plurality of rails (Pritschow Abstract, the sliders are motorically adjustable).
Pritschow is analogous to Wang, as both are drawn to the art of mobile platforms. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wang, to include wherein the platform is configured to roll and pitch via changing positions of the sliders along the plurality of rails; and a plurality of motors each connected to one of the sliders and configured to actuate the sliders along the plurality of rails, as taught by Pritschow, in order to position the platform with high precision, high acceleration, and in a simple manner (see Pritschow col. 1 lines 40-44, “It is therefore an object of the present invention to embody the aforementioned device such that the platform can be positioned with high precision and high acceleration in a simple manner into the respective position and/or orientation”). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Wang does not explicitly teach a controller communicatively coupled to the plurality of motors and configured to cause each of the sliders to move along their respective rails such that the platform replicates motion of a vessel on a surface of an ocean.
By executing the code 53 processor 51 forms a model of how the simulated vehicle defined by data 55 would behave under those control inputs in the environment defined by data 54. The outputs of that model are a desired position of the platform 1 with six degrees of freedom,” a platform guided by rails and arms that implements a path model within a roll-pitch configuration space with six degrees of freedom. While Glover discloses replicating motion of a vehicle on a land surface, it is capable of replicating motion of a vessel on an ocean surface).
Glover is analogous to Wang, as both are drawn to the art of mobile platforms. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wang, to include a controller communicatively coupled to the plurality of motors and configured to cause each of the sliders to move along their respective rails such that the platform replicates motion of a vessel on a surface of an ocean, as taught by Glover, in order to move the platform into the desired positions (Glover [0060]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 3 (currently amended), Wang in view of Monti, Pritschow, and Glover discloses that the device is capable of vertically displacing the platform up to 4.5 meters and replicating vessel motion in varying ocean conditions up to and including sea state four (Wang Fig. 2 and [0031], “three guideways 15, 22, 25… sliders 20 and 26… slider 24”, moving all three sliders in the same direction will cause a heave motion. Such a device would be capable of simulating sea states. Examiner notes that the range “up to 4.5 meters” can be interpreted as any number 4.5 meters or less, including zero meters. It is also noted that the range “up to and including sea state four” can be interpreted as any sea state four or less, including sea state zero or one).
Regarding claim 6 (currently amended), and substantially similar limitations in claim 15 (original), Wang does not explicitly teach a plurality of mechanisms, each mechanism connected to one of the plurality of motors and configured to actuate the slider, wherein each mechanism is chosen from at least one of: a plurality of pulleys connected to a belt, wherein the belt is connected to the slider; a lead screw; a ball screw, a linear actuator; and a piston.
However, Pritschow discloses a plurality of mechanisms, each mechanism connected to one of the plurality of motors and configured to actuate the slider, wherein each mechanism is chosen from at least one of: a plurality of pulleys connected to a belt, wherein the belt is connected to the slider; a lead screw; a ball screw, a linear actuator; and a piston (see Pritschow col. 5 lines 44-45, “The motor M can be a piston/cylinder unit, a ball roll spindle etc.”; see also Glover [0038], “the tracks could comprise racks and the sleds could comprise motors and pinions which engage the racks and which are driven by the motors to move the sleds; alternatively the sleds could be moved along the tracks by threaded worms or lead screws”).
Pritschow is analogous to Wang, as both are drawn to the art of mobile platforms. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wang, to include a plurality of mechanisms, each mechanism connected to one of the plurality of motors and configured to actuate the slider, wherein each mechanism is chosen from at least one of: a plurality of pulleys connected to a belt, wherein the belt is connected to the slider; a lead screw; a ball screw, a linear actuator; and a piston, as taught by Pritschow, in order to position the platform with high precision, high acceleration, and in a simple manner (see Pritschow col. 1 lines 40-44, “It is therefore an object of the present invention to embody the aforementioned device such that the platform can be positioned with high precision and high acceleration in a simple manner into the respective position and/or orientation”). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 9 (original), and substantially similar limitations in claim 18 (original), Wang in view of Monti, Pritschow, and Glover discloses that heave of the platform is controlled by concurrently actuating the sliders in a same direction (Wang Fig. 2 and [0031], “three guideways 15, 22, 25… sliders 20 and 26… slider 24”, moving all three sliders in the same direction will cause a heave motion).
Regarding claim 12 (original), Wang does not explicitly teach controlling the plurality of motors via a controller configured to communicate with the plurality of motors to implement a path model within a roll-pitch configuration space.
However, Pritschow discloses controlling the plurality of motors via a controller configured to communicate with the plurality of motors to implement a path model within a roll-pitch configuration space (Pritschow Abstract, the sliders are motorically adjustable; also Glover [0060], “By executing the code 53 processor 51 forms a model of how the simulated vehicle defined by data 55 would behave under those control inputs in the environment defined by data 54. The outputs of that model are a desired position of the platform 1 with six degrees of freedom,” a platform guided by rails and arms that implements a path model within a roll-pitch configuration space with six degrees of freedom).
Pritschow is analogous to Wang, as both are drawn to the art of mobile platforms. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wang, to include controlling the plurality of motors via a controller configured to communicate with the plurality of motors to implement a path model within a roll-pitch configuration space, as taught by Pritschow, in order to position the platform with high precision, high acceleration, and in a simple manner (see Pritschow col. 1 lines 40-44, “It is therefore an object of the present invention to embody the aforementioned device such that the platform can be positioned with high precision and high acceleration in a simple manner into the respective position and/or orientation”). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.	
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Monti, Pritschow, and Glover, and in further view of DERWENT summary 2011-B63593 (hereinafter Derwent; non-patent literature).
Regarding claim 5 (currently amended), and substantially similar limitations in claim 14 (original), Wang in view of Monti, Pritschow, and Glover does not explicitly teach that each rail of the plurality of rails includes a counterweight disposed on a side of the rail opposite the slider and configured to move in an opposite direction from the slider when it is actuated along the rail.
However, Derwent discloses that each rail of the plurality of rails includes a counterweight disposed on a side of the rail opposite the slider and configured to move in an opposite direction from the slider when it is actuated along the rail (see Derwent drawings and NOVELTY, “The platform has sliders matched with a linear guide rail (10) of a supporting post (14). One end of a steel wire rope (11) on a pulley block (12) is connected with one of the sliders while another end of the rope is connected with a counter weight (13) on a back face of the post. A supporting platform (7) is fixedly connected with an upper surface of one of the sliders,” the guide rail and supporting post includes a counterweight disposed on a back face of the post, opposite the slider, which is connected with a supporting platform. A pulley block with slider on one end and counter weight at the other end causes the slider and counter weight to move in opposite directions.).
Derwent is analogous to Wang in view of Monti, Pritschow, and Glover, as both are drawn to the art of mobile platforms. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wang in view of Monti, Pritschow, and Glover, to include that each rail of the plurality of rails includes a counterweight disposed on a side of the rail opposite the slider and configured to move in an opposite direction from the slider when it is actuated along the rail, as taught by Derwent, in order to support gravity balanced movement of the sliders (see Derwent .

Claims 8, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Monti, Pritschow, and Glover, and in further view of Smith (US 5,255,571).
Regarding claim 8 (currently amended), and substantially similar limitations in claims 13 (currently amended) and 17 (original), Wang in view of Monti, Pritschow, and Glover discloses that the controller is configured to communicate with the plurality of motors to implement a platform path model within a roll-pitch configuration space (Pritschow Abstract, the sliders are motorically adjustable; also Glover [0060], “By executing the code 53 processor 51 forms a model of how the simulated vehicle defined by data 55 would behave under those control inputs in the environment defined by data 54. The outputs of that model are a desired position of the platform 1 with six degrees of freedom,” a platform guided by rails and arms that implements a path model within a roll-pitch configuration space with six degrees of freedom).
Wang in view of Monti, Pritschow, and Glover does not explicitly teach a forward kinematic approach which comprises utilizing a lookup table (LUT) and 3-axis interpolation, wherein the LUT provides a grid of locations points for all possible combinations of slider heights, and wherein the 3-axis interpolation is utilized to determine spatial coordinates of the platform and the sliders based on the LUT and selected roll and pitch of the platform.
However, Smith discloses a forward kinematic approach which comprises utilizing a lookup table (LUT) and 3-axis interpolation, wherein the LUT provides a grid of locations points for all possible combinations of slider heights, and wherein the 3-axis interpolation is utilized to determine spatial coordinates of the platform and the sliders based on the LUT and selected roll and pitch of the platform (see Smith col. 19 lines 59-68, “generating look-up table T used in forward kinematic mode 800 of the wrist control method of the present invention for controlling wrist 2,” using a forward kinematic approach utilizing a look-up table and roll, pitch, and yaw axes to determine motion of a wrist object).
Smith is analogous to Wang in view of Monti, Pritschow, and Glover, as they are drawn to the art of movement in 3D space. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wang in view of Monti, Pritschow, and Glover, to include a forward kinematic approach which comprises utilizing a lookup table (LUT) and 3-axis interpolation, wherein the LUT provides a grid of locations points for all possible combinations of slider heights, and wherein the 3-axis interpolation is utilized to determine spatial coordinates of the platform and the sliders based on the LUT and selected roll and pitch of the platform, as taught by Smith, in order to handle movement of the platform apparatus quickly, safely, and accurately (see Smith col. 1 lines 43-46). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 19 (original), Wang in view of Monti, Pritschow, Glover, and Smith disclose that the path model implemented using the controller is capable of specifying the roll, pitch, and heave to simulate sea states up to and including sea state four (Wang Fig. 2 and [0031], “three guideways 15, 22, 25… sliders 20 and 26… slider 24”, moving all three sliders in the same direction will cause a heave motion. Such a device would be capable of simulating sea states. Examiner notes that the range “up to 4.5 meters” can be interpreted as any number 4.5 meters or less, including zero meters. It is also noted that the range “up to and including sea state four” can be interpreted as any sea state four or less, including sea state zero or one).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Monti and Pritschow, and in further view of Derwent.
Regarding claim 20, Wang discloses a method comprising: 
vertical machine tool frame”; also Wang Fig. 2 and [0031], “Sliders 20 and 26 are mounted on guideways 15 and 25”, guideways are rails); and 
controlling heave of the platform by concurrently actuating the sliders in a same direction (Wang Fig. 2 and [0031], “three guideways 15, 22, 25… sliders 20 and 26… slider 24”, moving all three sliders in the same direction will cause a heave motion).
Wang does not explicitly teach a plurality of arms connected to the sliders via ball joints at one end and connected to a platform via hinge joints at another end opposite the one end.
Wang teaches three legs (arms), each attached on one end to a guideway (rail) slider, and on the other end attached to a platform. Two of the legs (arms) attach to the slider with a revolute joint (hinge joint) and to the platform with a spherical joint (ball joint). One of the three legs (arms) attaches to both the guideway (rail) slider and the platform with universal joints (see Wang Fig. 2 and [0031]). Wang does not explicitly disclose how the sliders are moved.
However, Monti discloses a plurality of arms connected to the sliders via ball joints at one end and connected to a platform via hinge joints at another end opposite the one end (see Monti Fig. 1A; also Monti col. 5 lines 40-48, “The hinge is realized in such a way two degrees of freedom are allowed between the first arm (7) and the mobile platform (2). At least some of the joints mentioned above can be obtained in this way, or alternatively, it is possible to use ball joints, for example,” having arms with hinge connections at the platform ends and possibly ball joints at the slider ends).
Monti is analogous to Wang, as both are drawn to the art of mobile platforms. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wang, to include a plurality of arms connected to the sliders via ball joints at one end and connected to a platform via hinge joints at another end opposite the one end, as taught by Monti, as an alternative way of achieving the same results (see Monti col. 5 lines 46-48, “alternatively, it is possible to use ball joints, for example”). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Wang does not explicitly teach actuating the sliders along the plurality of rails via a plurality of motors; adjusting roll and pitch of the platform via changing positions of the sliders along the plurality of rails.
Wang teaches that the platform has three degrees of freedom (see Wang Abstract). Three degrees of freedom would allow the platform of Wang to move along three axes of three-dimensional space, but not roll and/or pitch.
However, Pritschow discloses actuating the sliders along the plurality of rails via a plurality of motors (Pritschow Abstract, the sliders are motorically adjustable); adjusting roll and pitch of the platform via changing positions of the sliders along the plurality of rails (Pritschow col. 3 lines 65-68, “With the devices disclosed in the following spatial kinematic machine designs can be embodied in order to move a platform with up to six degrees of freedom within a space,” six degrees of freedom allows the working head to move along three axes of three-dimensional space, and also roll, pitch, and yaw).
Pritschow is analogous to Wang, as both are drawn to the art of mobile platforms. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wang, to include actuating the sliders along the plurality of rails via a plurality of motors; adjusting roll and pitch of the platform via changing positions of the sliders along the plurality of rails, as taught by Pritschow, in order to position the platform with high precision, high acceleration, and in a simple manner (see Pritschow col. 1 lines 40-44, “It is therefore an object of the present invention to embody the aforementioned device such that the platform can be positioned with high precision and high acceleration in a simple manner into the respective position and/or orientation”). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Wang does not explicitly teach counterbalancing the weight of the sliders via a counterweight disposed on each rail of the plurality of rails on a side opposite the slider and configured to move in an opposite direction from the slider when it is actuated along the rail.
However, Derwent discloses counterbalancing the weight of the sliders via a counterweight disposed on each rail of the plurality of rails on a side opposite the slider and configured to move in an opposite direction from the slider when it is actuated along the rail (see Derwent drawings and NOVELTY, “The platform has sliders matched with a linear guide rail (10) of a supporting post (14). One end of a steel wire rope (11) on a pulley block (12) is connected with one of the sliders while another end of the rope is connected with a counter weight (13) on a back face of the post. A supporting platform (7) is fixedly connected with an upper surface of one of the sliders,” the guide rail and supporting post includes a counterweight disposed on a back face of the post, opposite the slider, which is connected with a supporting platform. A pulley block with slider on one end and counter weight at the other end causes the slider and counter weight to move in opposite directions.).
Derwent is analogous to Wang in view of Monti and Pritschow, as they are drawn to the art of mobile platforms. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Wang in view of Monti and Pritschow, to include counterbalancing the weight of the sliders via a counterweight disposed on each rail of the plurality of rails on a side opposite the slider and configured to move in an opposite direction from the slider when it is actuated along the rail, as taught by Derwent, in order to support gravity balanced movement of the sliders (see Derwent ADVANTAGE). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.



Allowable Subject Matter
Claims 2 (currently amended), 4 (currently amended), 7 (currently amended), 11 (currently amended), and 16 (currently amended) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the cited prior art references of record are found to disclose or render obvious the limitations “wherein a length of each rail is greater than four times a radius of the frame,” “a UAV tether winch connected to the platform,” or “minimize kinematic lock by not allowing any hinge joint to have a hinge angle greater than 150°,” when taken in the context of the invention set forth in the independent claims.

Response to Arguments
The Applicant’s arguments filed on September 10, 2020 related to claims 1-22 are fully considered.

35 USC § 103 Rejection
The Applicant respectfully argues “None of the cited references appear to teach a controller that is configured to move sliders to replicate the motion of a vessel on an ocean surface.”
The Examiner respectfully disagrees. Replicating the motion of a vessel on an ocean surface is a mere statement of intended use. Without further definition of what constitutes the “motion of a vessel on an ocean surface” in the claim language, one of ordinary skill in the art might reasonably conclude that any of the cited references Wang, Monti, Pritschow, or Glover are capable of producing some form of “motion of a vessel on an ocean surface.” As such, the argument is not persuasive. 
Therefore, the 35 USC 103 rejection of the claims is not withdrawn.
The Applicant respectfully argues that “while Glover teaches a counterweight, it is not disposed on a side of a rail opposite a slider.”
Upon closer inspection of the cited prior art Glover, the Examiner agrees. Therefore, the 35 USC 103 rejection of the claims is withdrawn. However, a new rejection was applied based on newly cited prior art, as indicated in the rejections above.

The other amendments made to the claims have been considered by the Examiner and appropriately rejected or indicated as allowable subject matter, based on additional search and consideration, as indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SA/Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT P BULLINGTON/Primary Examiner, Art Unit 3715